       Case 1:19-cv-00705-GTS-DJS Document 41 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 HOSPITALITY INTERNATIONAL, INC., and
 RED CARPET INNS INTERNATIONAL, INC., Civil Action No.: 1:19-cv-705 [GTS/DJS]

                           Plaintiff,

     – against –

 ALFA     HOSPITALITY,                  LLC,    and
 LIRZET CECUNJANIN                                                      ORDER

                           Defendants.


       THIS MATTER, having been brought before the Court on the motion of Plaintiffs,

Hospitality International, Inc. and Red Carpet Inns International, Inc. (collectively, “Plaintiffs”),

for the issuance of an arrest warrant for Lirzet Cecunjanin, and delivery and destruction order with

respect to Alfa Hospitality, LLC and Lirzet Cecunjanin, and the Court having considered the

papers submitted and the arguments of counsel, if any,

       IT IS this ____            March
                   29th day of ___________________, 2021, ORDERED as follows:

       1.      Plaintiffs’ motion is GRANTED;

       2.      A Warrant for Arrest of Lirzet Cecunjanin is hereby issued;

       3.      The U.S. Marshal’s Service is hereby commanded to arrest Lirzet Cecunjanin, at

any location, to enforce this Court’s Orders between the hours of 6:00 AM to 10:00 PM , on a

day when the Court is in session, and bring him forthwith before a Judge of the United States

District Court for the Northern District of New York to await the further Order of the Court in this

matter. Local police departments and state agencies are authorized and directed to provide

assistance to the U.S. Marshal executing the warrant; The USMS may use necessary force and take all

necessary and reasonable actions, including entering Lirzet Cecunjanin’s residence, to execute this order

and to bring Lirzet Cecunjanin before the court. The United States Marshal is authorized to arrest any

person who impedes the execution of this order;;

                                                1
       Case 1:19-cv-00705-GTS-DJS Document 41 Filed 03/29/21 Page 2 of 2




        4.      A Delivery and Destruction Order is hereby entered, permitting the U.S. Marshal’s

Service to deliver up and destroy all labels, signs, prints, packages, wrappers, receptacles, and

advertisements in the possession of the defendant, bearing Plaintiffs’ registered marks or, the word,

term, name, symbol, device, combination thereof, designation, description, or representation that

is the subject of the violation, or any reproduction, counterfeit, copy, or colorable imitation thereof,

and all plates, molds, matrices, and other means of making the same.

       SO ORDERED.

                                                       ____________________________________
Dated: March 29, 2021                                  GLENN T. SUDDABY
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
